DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-22 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted June 18, 2020 and April 8, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 11-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badding et al. (US 2008/0090715 A1).
With regard to Claim 1, Badding et al. disclose a glass precursor sealing composition comprising: (I) 5-25 mol% Al2O3, which meets the claimed limitation of 14-35 mol% (Il) 25-45 mol% of CaO, which meets the claimed limitation of 31-52 mol% CaO; and (III) 25-45 mol% SiO2 (paragraph 0013); said composition being free of B2O3, or boron free (paragraph 0013).
With regard to Claim 2, Badding et al. disclose 5-25 mol% Al2O3, which meets the claimed limitation of 21 to 35 mol% Al2O3.
With regard to Claim 3, Badding et al. disclose 25-45 mol% of CaO, which meets the claimed limitation of 35 to 47 mol% CaO. 
With regard to Claim 4, Badding et al. disclose wherein the composition comprises 25-25 mol% SiO2, which meets the claimed limitation of 35 to 45 mol% SiO2. 
With regard to Claim 11, the recitation, “having a minimum viscosity when measured on a sintered disc in accordance with ASTM C1351M-96(2012) of 104 to 107 Pa•s”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.

With regard to Claim 12, Badding et al. disclose a paste, preform or sintered preform comprising a glass precursor sealing composition noted above (paragraph 0034).
With regard to Claim 13, Badding et al. disclose a preform comprising a sintered composition noted above (paragraph 0034).
With regard to Claim 14, Badding et al. disclose a glass-ceramic composition comprising the composition noted above (paragraph 0034). 
With regard to Claim 15, Badding et al. disclose the glass-ceramic composition noted above wherein the composition has a coefficient of thermal expansion (CTE) of 70-130x10-6 K-1 (paragraph 0035), which meets the claimed limitation of 5.5 to 10 x 10-6 K-1 over the range of 25-1000 °C.
With regard to Claim 16, Badding et al. disclose a glass-ceramic composition produced from a glass precursor sealing composition noted above (paragraphs 0034-0035).
With regard to Claims 17-19, Badding et al. disclose a method of forming a seal between a first material and a second material (paragraph 0021), the method comprising the steps of: applying a glass precursor sealing composition noted above between first and second materials where the seal is desired (paragraphs 0034-0036).  The recitations, “the method comprising the steps of: applying a glass precursor sealing composition noted above between first and second materials where the seal is desired; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint; wherein the temperature is held in range of 950 to 1150 °C for at least 1 hr; and, wherein after holding, the joint is control cooled at a rate of 1 to 5 °C per minute”, are considered product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the glass precursor sealing composition of Badding et al. is equivalent to that of the Applicant’s glass precursor sealing composition, Applicant’s process is not given patentable weight in these claims.
With regard to Claim 21, Badding et al. disclose a joint, or seal, comprising the ceramic composition noted above (paragraphs 0019-0022).
With regard to Claim 22, Badding et al. disclose an electrochemical ceramic membrane reactor, or solid oxide fuel cell, comprising at least one joint noted above (paragraphs 0019-0022).





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US 2008/0090715 A1).
With regard to Claim 1, Badding et al. disclose a glass precursor sealing composition comprising: (I) 2-8 mol% Al2O3; (Il) 10-40 mol% CaO, which meets the claimed limitation of 31-52 mol% CaO; and (III) 30-50 mol% SiO2, which meets the claimed limitation of 25-45 mol% SiO2, said composition being free of B2O3, or boron-free (paragraph 0012).  Badding et al. do not specifically disclose wherein the glass precursor sealing composition comprises 14-35 mol% Al2O3. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 14-35 mol% Al2O3 in the glass precursor sealing composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 2, Badding et al. disclose 2-8 mol% Al2O3 (paragraph 0012),  but do not specifically disclose wherein the glass precursor sealing composition comprises 21 to 35 mol% Al2O3. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 21-35 mol% Al2O3 in the glass precursor sealing composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 3, Badding et al. disclose wherein the composition comprises 10-40 mol% CaO (paragraph 0012), which meets the claimed limitation of 35 to 47 mol% CaO. 
With regard to Claim 4, Badding et al. disclose wherein the composition comprises 30-50 mol% SiO2 (paragraph 0012), which meets the claimed limitation of 35 to 45 mol% SiO2. 
With regard to Claim 5, Badding et al. disclose one or more of  La2O3, Y2O3, or Nb2O5 (paragraph 0012).
With regard to Claim 6, Badding et al. disclose the composition noted above in the form of a powder (paragraph 0021). 
With regard to Claim 7, Badding et al. disclose the composition noted above which has an MgO content of 0-10 mol% (paragraph 0012), which meets the claimed limitation of 1 mol% or less, such as 0.5mol% or less; and a ZnO content of up to 8 mol% (paragraph 0012), which meets the claimed limitation of 1 mol% or less.
With regard to Claim 8, Badding et al. disclose the composition noted above consisting of Al2O3, CaO, SiO2 and optionally one or more oxides selected from Y2O3 (paragraph 0012). 
With regard to Claim 9, Badding et al. disclose the composition noted above consisting of Al2O3, CaO, SiO2 and optionally a single oxide selected from Y2O3 (paragraph 0012).
With regard to Claim 10, Badding et al. disclose the composition noted above consisting of Al2O3, CaO, SiO2 and optionally one or more oxides selected from Y2O3 (paragraph 0012). 
 With regard to Claim 11, the recitation, “having a minimum viscosity when measured on a sintered disc in accordance with ASTM C1351M-96(2012) of 104 to 107 Pa•s”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.
With regard to Claim 12, Badding et al. disclose a paste, preform or sintered preform comprising a glass precursor sealing composition noted above (paragraph 0034).
With regard to Claim 13, Badding et al. disclose a preform comprising a sintered composition noted above (paragraph 0034).
With regard to Claim 14, Badding et al. disclose a glass-ceramic composition comprising the composition noted above (paragraph 0034). 
With regard to Claim 15, Badding et al. disclose the glass-ceramic composition noted above wherein the composition has a coefficient of thermal expansion (CTE) of 70-130x10-6 K-1 (paragraph 0035), which meets the claimed limitation of 5.5 to 10 x 10-6 K-1 over the range of 25-1000 °C.
With regard to Claim 16, Badding et al. disclose a glass-ceramic composition produced from a glass precursor sealing composition noted above (paragraphs 0034-0035).
With regard to Claims 17-19, Badding et al. disclose a method of forming a seal between a first material and a second material (paragraph 0021), the method comprising the steps of: applying a glass precursor sealing composition noted above between first and second materials where the seal is desired (paragraphs 0034-0036).  The recitations, “the method comprising the steps of: applying a glass precursor sealing composition noted above between first and second materials where the seal is desired; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint; wherein the temperature is held in range of 950 to 1150 °C for at least 1 hr; and, wherein after holding, the joint is control cooled at a rate of 1 to 5 °C per minute”, are considered product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the glass precursor sealing composition of Badding et al. is equivalent to that of the Applicant’s glass precursor sealing composition, Applicant’s process is not given patentable weight in these claims.
With regard to Claim 20, Badding et al. do not specifically disclose wherein the first and second materials each have CTE values in the range of 5-11 x 10-6 K-1 over the range of 25-1000 °C, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use first and second materials each having CTE values in the range of 5-11 x 10-6 K-1 over the range of 25-1000 °C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 21, Badding et al. disclose a joint, or seal, comprising the ceramic composition noted above (paragraphs 0019-0022).
With regard to Claim 22, Badding et al. disclose an electrochemical ceramic membrane reactor, or solid oxide fuel cell, comprising at least one joint noted above (paragraphs 0019-0022).

12.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanida et al. (US 2010/0129726 A1).
With regard to Claim 1, Tanida et al. disclose a glass precursor sealing composition comprising: (I) 4.5-10 mol% Al2O3; (Il) 27-35 mol% CaO, which meets the claimed limitation of 31-52 mol% CaO; and (III) 35-41.5 mol% SiO2, which meets the claimed limitation of 25-45 mol% SiO2 (paragraph 0009), said composition being free of B2O3 (paragraph 0061).  Tanida et al. do not specifically disclose wherein the glass precursor sealing composition comprises 14-35 mol% Al2O3. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 14-35 mol% Al2O3 in the glass precursor sealing composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 2, Tanida et al. disclose 4.5-10 mol% Al2O3 (paragraph 0012),  but do not specifically disclose wherein the glass precursor sealing composition comprises 21 to 35 mol% Al2O3. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 21-35 mol% Al2O3 in the glass precursor sealing composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 3, Tanida et al. disclose wherein the composition comprises 27-35 mol% CaO (paragraphs 0009, 0041-0044), which meets the claimed limitation of 5 to 47 mol% CaO. 
With regard to Claim 4, Tanida et al. disclose wherein the composition comprises 35-41.5 mol% SiO2 (paragraphs 0009, 0039), which meets the claimed limitation of 35 to 45 mol% SiO2. 
With regard to Claim 5, Tanida et al. disclose one or more of ZrO2, TiO2, BaO, La2O3 (paragraphs 0063-0066). 
With regard to Claim 6, Tanida et al. disclose the composition noted above in the form of a powder (paragraph 0017). 
With regard to Claim 7, Tanida et al. disclose the composition noted above which has an MgO content of 8-25 mol% and a ZnO content of 5-15 mol% (paragraph 0009).  Tanida et al. do not specifically disclose wherein the composition has an MgO content of 1 mol% or less, such as 0.5mol% or less; and a ZnO content of 1 mol% or less. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an MgO content of 1 mol% or less, such as 0.5mol% or less; and a ZnO content of 1 mol% or less in the glass precursor sealing composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
 With regard to Claim 8, Tanida et al. disclose the composition noted above consisting of Al2O3, CaO, SiO2 and optionally one or more oxides selected from ZrO2 (paragraphs 0009, 0063).
With regard to Claim 9, Tanida et al. disclose the composition noted above consisting of Al2O3, CaO, SiO2 and optionally a single oxide selected from ZrO2 (paragraphs 0009, 0063).
With regard to Claim 10, Tanida et al. disclose the composition noted above consisting of Al2O3, CaO, SiO2 and optionally one or more oxides selected from BaO (paragraphs 0009, 0051-0056). 
 With regard to Claim 11, the recitation, “having a minimum viscosity when measured on a sintered disc in accordance with ASTM C1351M-96(2012) of 104 to 107 Pa•s”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.
With regard to Claim 12, Tanida et al. disclose a paste, preform or sintered preform comprising a glass precursor sealing composition noted above (paragraphs 0017, 0068-0071).
With regard to Claim 13, Tanida et al. disclose a preform comprising a sintered composition noted above (paragraphs 0068-0071).
With regard to Claim 14, Tanida et al. disclose a glass-ceramic composition comprising the composition noted above (paragraph 0009). 
With regard to Claim 15, Tanida et al. do not specifically disclose wherein the composition has a coefficient of thermal expansion (CTE) of 5.5 to 10 x 10-6 K-1 over the range of 25-1000 °C, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a composition having a coefficient of thermal expansion (CTE) of 5.5 to 10 x 10-6 K-1 over the range of 25-1000 °C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 16, Tanida et al. disclose a glass-ceramic composition produced from a glass precursor sealing composition noted above (paragraphs 0009, 0016-0020).
With regard to Claims 17-19, Tanida et al. disclose a method of forming a seal between a first material and a second material (paragraphs 0019-0020), the method comprising the steps of: applying a glass precursor sealing composition noted above between first and second materials where the seal is desired; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint (paragraphs 0072-0083); and, wherein the temperature is held in range of 950 to 1150 °C for at least 1 hr (paragraphs 0081-0082). 
The recitations, “the method comprising the steps of: applying a glass precursor sealing composition noted above between first and second materials where the seal is desired; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint; heating at a rate of 1 to 20 °C per minute to a temperature in the range of 950 to 1200°C; to seal the first and second materials together to form a joint; wherein the temperature is held in range of 950 to 1150 °C for at least 1 hr; and, wherein after holding, the joint is control cooled at a rate of 1 to 5 °C per minute”, are considered product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the glass precursor sealing composition of Tanida et al. is equivalent to that of the Applicant’s glass precursor sealing composition, Applicant’s process is not given patentable weight in these claims.
With regard to Claim 20, Tanida et al. do not specifically disclose wherein the first and second materials each have CTE values in the range of 5-11 x 10-6 K-1 over the range of 25-1000 °C, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use first and second materials each having CTE values in the range of 5-11 x 10-6 K-1 over the range of 25-1000 °C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 21, Tanida et al. disclose a joint, called a sealing glass or glass frit, comprising the ceramic composition noted above (paragraphs 0003, 0009, 0016-0020).
With regard to Claim 22, Tanida et al. disclose an electrochemical ceramic membrane reactor, or solid oxide fuel cell, comprising at least one joint, or sealing glass or glass frit, noted above (paragraphs 0002-0003, 0009, 0016-0020).
	
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725